Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 30, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  131246                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  SHARONDA MADKINS,                                                                                                  Justices
          Plaintiff-Appellant,
  v        	                                                       SC: 131246     

                                                                   COA: 258533      

                                                                   Wayne CC: 03-331624-NI

  JOHN TIMOTHY LYNEM and SHERRY 

  LYNEM, 

           Defendants-Appellees, 

  and
  ALLSTATE INSURANCE COMPANY, 

             Defendant.

  _________________________________________/ 


        On order of the Court, the application for leave to appeal the April 11, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 30, 2006                   _________________________________________
           d1122                                                              Clerk